Exhibit 99.1 News Release FOR IMMEDIATE RELEASE DECEMBER 16, 2013 CHESAPEAKE ENERGY CORPORATION DECLARES QUARTERLY COMMON AND PREFERRED STOCK DIVIDENDS OKLAHOMA CITY, OKLAHOMA, DECEMBER 16, 2013 – Chesapeake Energy Corporation (NYSE:CHK) today announced that its Board of Directors has declared a $0.0875 per share quarterly dividend that will be paid on January 31, 2014 to common shareholders of record on January 15, 2014.In addition, Chesapeake’s Board has declared dividends on its outstanding convertible preferred stock issues, as stated below. 4.50% 5% (2005B) 5.75% 5.75% (Series A) NYSE Symbol CHK Pr D N/A N/A N/A Date of Original Issue September 14, 2005 November 8, 2005 May 17, 2010 May 17, 2010 Registered CUSIP N/A N/A 144A CUSIP N/A RegS CUSIP N/A N/A U16450204 U16450113 Clean (no legends)CUSIP N/A N/A Par Value per Share Shares Outstanding Liquidation Preference per Share Record Date March 3, 2014 February 3, 2014 February 3, 2014 February 3, 2014 Payment Date March 17, 2014 February 17, 2014 February 17, 2014 February 17, 2014 Amount per Share Chesapeake Energy Corporation (NYSE:CHK) is the second-largest producer of natural gas and the 11th largest producer of oil and natural gas liquids in the U.S. Headquartered in Oklahoma City, the company's operations are focused on discovering and developing its large and geographically diverse resource base of unconventional natural gas and oil assets onshore in the U.S. The company also owns substantial marketing, compression and oilfield services businesses. Further information is available at www.chk.com where Chesapeake routinely posts announcements, updates, events, investor information, presentations and news releases. CHESAPEAKE CONTACT: MEDIA CONTACT: CHESAPEAKE ENERGY CORPORATION Gary T. Clark, CFA (405) 935-8870 ir@chk.com Gordon Pennoyer (405) 935-8878 media@chk.com 6100 North Western Avenue P.O. Box 18496 Oklahoma City, OK 73154
